Citation Nr: 1520685	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  10-40 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial, compensable rating for left ear hearing loss.

2.  Entitlement to an initial, compensable rating for thoracic spine compression, T12.  

3.  Entitlement to an initial, compensable rating for residuals of fractures to left distal tibia and fibula.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from September 2004 to September 2008. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO granted service connection for left ear hearing loss, thoracic spine disability, and residuals of fractures to the left distal tibia and fibula; and assigned each a 0 percent (noncompensable) rating, effective September 20, 2008. 

In October 2009, the Veteran filed a notice of disagreement (NOD) with the disability ratings assigned.  The RO issued a statement of the case (SOC) in July 2010, and the Veteran perfected his appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010. 

Because this appeal involves disagreement with the initial ratings assigned following awards of service connection, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board notes that, in addition to the paper claims file, the Veteran has a paperless, electronic Virtual VA file.  A review of the documents in Virtual VA are either duplicative of those in the paper claims file or are irrelevant to the issues on appeal.  The Veteran also has a paperless, electronic Veterans Benefits Management Systems (VBMS) file.  The only document in this file is the April 2015 Appellant's Brief.

The Board's decision on the claim for an initial, compensable rating for residuals of fracture of the left distal tibia and fibula is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the matter of service connection for a psychiatric disability has been raised by the record in an April 2015 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matter herein decided has been accomplished.

2.  Since the September 20, 2008 effective date of the award of service connection, the Veteran's service-connected residuals of left distal tibia-fibular fracture have primarily consisted of subjective complaints of pain, with no objective evidence of malunion of the tibia and fibula, no limitation of left knee flexion or extension or limited ankle motion, and no other impairment of the lower left extremity.

3.  The schedular criteria have been adequate to evaluate the left leg disability at all pertinent points, and no claim for a TDIU due solely to this disability has been raised. 


CONCLUSION OF LAW

The criteria for an initial, compensable rating for service-connected residuals for fractures to left distal tibia and fibula are not met.  38 U.S.C.A. §§ 1155, 5107(b)  (West 2014); 38 C.F.R. §§  3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (Code) 5260, 5261, 5262, 5271 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

The Board notes that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23 .353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an August 2008 pre-rating letter issued in connection with what was then a service connection claim, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA, as well as general information pertaining to the VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  As this is an appeal arising from an award of service connection, the notice that was provided before service connection was granted was legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Furthermore, although no additional notice for the downstream initial rating issue was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection and the Veteran's disagreement with the initial rating assigned., the July 2010 SOC set forth the criteria for higher ratings and rating considerations relevant to residuals of  left distal tibia and fibula (the timing and form of which suffices, in part, for Dingess/Hartman), and included the provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration.  Thereafter, the Veteran was afforded appropriate opportunity to respond to the additional notice provided.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes service treatment records, VA treatment records, private treatment records, and reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Higher Rating

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson, 12 Vet. App. at 126.

The Veteran's residuals of fracture to the left distal tibia and fibula have been assigned a noncompensable disability rating under 38 C.F.R. § 4.71a, Code 5262. 

Code 5262 provides the rating criteria for impairment of the tibia and fibula.  A 10 percent rating is assigned for malunion with slight knee or ankle disability; a 20 percent rating is assigned for malunion with moderate knee or ankle disability; and a 30 percent rating is assigned for malunion with marked knee or ankle disability.  Nonunion of the tibia and fibula, with loose motion, requiring brace is assigned a 40 percent rating.

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.

Evidence relevant to the Veteran's left distal tibia and fibula disability essentially includes VA examination reports dated in October 2009 and September 2011.

The October 2008 VA examiner noted that the Veteran fractured his left tibia-fibula during service.  The Veteran reported some left knee pain with running and left ankle popping.  The Veteran denied deformity, giving way, instability, stiffness, weakness, episodes of dislocation or subluxation, locking episodes, inflammation, and effusion.  Physical examination revealed normal posture and gait.  There were no signs of abnormal weight bearing.  Range of motion for left knee joint was from 0 to 140 degrees.  Range of motion for left ankle was to 20 degrees on dorsiflexion and to 45 degrees on plantar flexion.  There was no additional limitation of motion with repetitive motion.  The left knee did not exhibit any grinding, crepitation, ankylosis, or instability.  There was no left ankle ankylosis.  X-rays of the left ankle and knee were normal.  X-ray also revealed surgical hardware of the distal tibia, old healed fractures of the distal tibia and fibula.  There was no noted malunion of the tibia and fibula.  The examiner noted normal knee and ankle examinations.

On September 2011 VA joints examination, the Veteran reported an increase in pain with rainy weather.  Physical examination revealed no evidence of bone abnormality, abnormal weight bearing, limitation of standing, limitation of walking, pain on motion, or limitation of motion.  There was no evidence of genu recurvatum.  There was no evidence of malunion of the os calcis or astragalus.  X-ray revealed old well healed fractures involving the distal tibia/fibula.

VA treatment records dated through January 2012, show no specific treatment for the Veteran's left lower extremity.

Considering the evidence of record in light of the applicable criteria, the Board finds that a compensable rating is not warranted for residuals to fractures to left distal tibia and fibula at any point since the September 20, 2008 effective of the award of service connection.

The Board acknowledges the Veteran's report of pain where his left leg was fractured in service.  The objective evidence of record, however, does not establish that the Veteran has malunion of the tibia and fibula, which is required to support the assignment of a compensable (10 percent) rating under the pertinent diagnostic criteria.  Rather, October 2008 and September 2011 x-rays clearly indicate that the fracture sustained by the Veteran to his tibia/fibula was well-healed.  There was no evidence of malunion on x-ray.  For this reason, the assignment of a compensable rating is not warranted on this basis.  

Here, because limitation of motion is a factor in assessing the severity of the disability under consideration, the Board has also considered the diagnostic criteria for evaluating limitation of motion of the left knee and left ankle.

Standard range of knee motion is from 0 degrees on extension to 140 degrees on flexion, whereas standard range of ankle motion is from 0 to 20 degrees on dorsiflexion, and from 0 to 45 degrees on plantar flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, a rating of 0, 10, 20, or 30 percent is warranted for limitation of flexion of the knee to 60, 45, 30, or 15 degrees, respectively.  Under Diagnostic Code 5261, a rating of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the knee to 5, 10, 15, 20, 30, or 45 degrees, respectively.  Under Diagnostic Code 5271, a 10 percent rating is assignable for moderate limitation of ankle motion, and a maximum 20 percent rating is assigned for marked limitation of ankle motion.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Veteran complained during the October 2008 and September 2011 VA examinations of pain in his left knee and left ankle.  The Board observes, however, that range of motion for each has been normal.  Indeed, on October 2008 VA examination, range of motion, in degrees, was from 0 to 140 for the left knee; and, for the left ankle, from 0 to 20 on dorsiflexion, and from 0 to 45 on plantar flexion.  There was no limitation of motion, pain on motion, or any additional limitations with repetitive movement in either the left knee or left ankle.  Moreover, on both the October 2008 and September 2011 examinations, the Veteran exhibited normal posture and gait, and there was no abnormal weight bearing, essentially both left knee and left ankle examinations were normal.  Consequently, a compensable rating is not assignable under Codes 5260, 5261, or 5271.  See 38 C.F.R. § 4.71a.  The disability also has not been shown to involve any factor(s) warranting evaluation under any other provisions(s) of VA's rating schedule.

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher initial rating pursuant to any applicable criteria at any point pertinent to this appeal. 

Additionally, the Board finds that at no pertinent point has the Veteran's service-connected left leg disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra. 

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected left tibia/fibula disability at all points since the effective date of the award of service connection.  The Board finds that the rating schedule fully contemplates the described symptomatology to include limitation of motion and pain.  The evidence summarized above does not show any additional functional impairment that is not contemplated by the applicable schedular criteria. Moreover, there is no medical indication or argument that the applicable criteria are inadequate to rate the Veteran's left leg disability. 

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran's service-connected disability is appropriately rated as a single disability.  As the evaluation of multiple disabilities is not here at issue, the holding of Johnson is inapposite. 

As the requirements for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted, and the record does not otherwise indicate, that the left tibia/fibula disability has actually or effectively rendered him unemployable.  As such, the Board finds that the matter of the Veteran's entitlement to TDIU due to his service-connected left leg disability has not been reasonably raised in connection with the current claim for higher initial rating, and need not be addressed in conjunction with such claim, 

For all the foregoing reasons, the Board finds that, as the evidence of record does not provide a basis for granting a compensable rating for the Veteran's service-connected left tibia/fibula disability at any point pertinent to the appeal, there is no basis for staged rating of the disability, pursuant to Fenderson, and the claim for higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial, compensable rating for residuals of fractures to left distal tibia and fibula is denied.


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted. 

With respect to the Veteran's back and left ear hearing loss claims, the Board notes that in a September 2012 letter, the Veteran indicated that these disabilities had worsened since his last VA examination in September 2011.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In this regard, the Veteran indicated that he experiences sharp agonizing pain and stiffness in his back that prohibits the amount of sleep he receives at night.  Moreover, he indicated that his hearing is so bad that if he is ten feet away from someone he literally has to cup his hand around his ear in order to hear them correctly, or he has to focus on their lips moving to ensure a little more accuracy.  In light of the Veteran's statement and the indication of a possible worsening of his symptoms related to his back and left ear hearing loss, the Veteran should be afforded new VA examinations to determine the current nature and severity of his service-connected spine and hearing loss disabilities.  See 38 U.S.C.A. § 5103A (2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the requested examinations to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  Adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Winston-Salem VA Medical Center (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private(non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA audiology evaluation, by an appropriate professional, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated audiologist/physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate test and studies-in particular, audiometry and speech discrimination testing-should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

For the left ear, the examiner should provide numeric interpretation of any hearing tests/audiograms conducted. The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

The examiner should fully describe the functional effects of the Veteran's left ear hearing loss on his activities of daily living, to include employment. 

All testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After obtaining all outstanding treatment records, the Veteran should be scheduled for a VA spine examination for evaluation of his thoracic spine disability.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate test and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings needed to evaluate the thoracic spine disability should be reported in detail.

Te examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis affecting the thoracic spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

In addition, the examiner should clearly indicate whether the Veteran has neurological manifestations of the thoracic spine disability.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should provide an assessment of the severity of such disability.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority (to include consideration of whether staged rating for either disability, pursuant to Fenderson, is warranted).
 
8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


